NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



CHUNSI WILLIAM VINES,              )
                                   )
           Appellant,              )
                                   )
v.                                 )              Case No. 2D17-5094
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 24, 2019.

Appeal from the Circuit Court for Lee
County; Thomas S. Reese, Senior Judge,
and Joseph C. Fuller, Jr., Judge.

Jason B. Blank of Haber Blank, LLP, Fort
Lauderdale, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Rachel Kamoutsas,
Assistant Attorney General, Miami, for
Appellee.



PER CURIAM.


              Affirmed.


VILLANTI, KHOUZAM, and BADALAMENTI, JJ., Concur.